This case is a companion to People v. Sterling, (ante, p. 354,) and there is no such difference in the facts as to make any difference in the law applicable to them. In this case the litigation in the circuit court of Sangamon county was concluded by a stipulation between the People and the defendant Small whereby it was agreed that Small should pay the sum of $650,000 in full settlement and discharge of all claims and demands of the State against him. Upon that stipulation a final decree was entered fixing the sum due from Small at $650,000 and giving judgment in favor of the People for that amount. That judgment was fully satisfied. These facts are set forth in the bill of complaint herein, but in all other respects, and also in the prayer for relief, the two bills are identical.
For the reasons stated in People v. Sterling, supra, we find that the circuit court of Cook county was without jurisdiction in the premises and correctly so held. That decree will therefore be affirmed.
Decree affirmed. *Page 389